Title: From Thomas Jefferson to Thomas Munroe, 12 September 1806
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Sir
                            
                            Monticello Sep. 12. 06.
                        
                        Relying on your attention to the state of the appropriations for the public buildings, of which it is
                            impossible for me to keep an account, I have always counted on recieving admonitions from you when they began to be low.
                            that seems by your letter of the 8th. to be so much the case with the funds for the North wing & President’s house, that
                            it is necessary immediately to stop all work at the latter, except merely what may be necessary to leave the work done in
                            a state not to recieve injury. I have always desired a preference to be given to what might be wanting for the North wing
                            of the Capitol, & hope the funds remaining will be sufficient for such repairs as that may yet want. be so good as to
                            confer with mr Latrobe or mr Lenthall on this subject, and to take immediate measures not to overgo the appropriation of
                            the 20,000. D. a single dollar. I shall be at Washington in three weeks. accept my friendly salutations &
                            assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    